     Case 2:21-cr-00136-JCM-NJK Document 28 *SEALED*                 Filed 05/17/21 Page 2 of 5



 1
 2

 3

 4
 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7
 8 UNITED STATES OF AMERICA,                        2:21-CR-136-JCM-NJK

 9                Plaintiff,                        Preliminary Order of Forfeiture

10         v.

11 RUSSELL CATES,

12                Defendant.

13         This Court finds Russell Cates pled guilty to Count One of a One-Count Criminal
14 Information charging him with felon in possession of a firearm in violation of 18 U.S.C. §

15 922(g)(1). Criminal Information, ECF No. __; Change of Plea, ECF No. __; Plea

16 Agreement, ECF No. __.

17         This Court finds Russell Cates agreed to the forfeiture of the property set forth in the
18 Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to
23 which Russell Cates pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.
26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27                1. North American Arms Mini Revolver .22lr, Serial #B86053;
28                2. High Standard Super-Matic 22 lr Semi Auto Handgun, Serial #1197120;
     Case 2:21-cr-00136-JCM-NJK Document 28 *SEALED*                    Filed 05/17/21 Page 3 of 5



 1                    3. Ruger Redhawk Revolver .44 Magnum, Serial #500-65540;

 2                    4. DWM Luger 9mm Semi-Auto, Serial #8310;

 3                    5. Colt Anaconda Revolver .44 Magnum, Serial #MM54957;

 4                    6. EIG E15 Single Action Revolver .22lr, Serial #483620;

 5                    7. S&W Model 29-2 Revolver .44 Magnum, Serial #M620144;

 6                    8. Savage 24E Combo Rifle .22lr/410, No serial number;

 7                    9. Winchester Model 94 3030 Lever Action Rifle, Serial #4409910;

 8                    10. Ruger 10/22 Semi-Auto .22lr, Serial #6286; and

 9                    11. Assorted ammunition and magazines compatible with the above-listed

10                       firearms

11   (all of which constitutes property).

12          This Court finds that on the government’s motion, the Court may at any time enter

13   an order of forfeiture or amend an existing order of forfeiture to include subsequently

14   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

15   32.2(b)(2)(C).

16          This Court finds the United States of America is now entitled to, and should, reduce

17   the aforementioned property to the possession of the United States of America.

18          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

19   DECREED that the United States of America should seize the aforementioned property.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

21   rights, ownership rights, and all rights, titles, and interests of Russell Cates in the

22   aforementioned property are forfeited and are vested in the United States of America and

23   shall be safely held by the United States of America until further order of the Court.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

25   of America shall publish for at least thirty (30) consecutive days on the official internet

26   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

27   describe the forfeited property, state the time under the applicable statute when a petition

28   contesting the forfeiture must be filed, and state the name and contact information for the
                                                     2
     Case 2:21-cr-00136-JCM-NJK Document 28 *SEALED*                     Filed 05/17/21 Page 4 of 5



 1   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 2   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 3   the government may instead serve every person reasonably identified as a potential claimant

 4   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 5   Rule G(4)(a)(i)(A).

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 7   or entity who claims an interest in the aforementioned property must file a petition for a

 8   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 9   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

10   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

11   right, title, or interest in the forfeited property and any additional facts supporting the

12   petitioner’s petition and the relief sought.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

14   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

15   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

16   not sent, no later than sixty (60) days after the first day of the publication on the official

17   internet government forfeiture site, www.forfeiture.gov.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

19   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

20   Attorney’s Office at the following address at the time of filing:

21                  Daniel D. Hollingsworth
                    Assistant United States Attorney
22                  James A. Blum
                    Assistant United States Attorney
23                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
24

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

26   described herein need not be published in the event a Declaration of Forfeiture is issued by

27   the appropriate agency following publication of notice of seizure and intent to

28   administratively forfeit the above-described property.
                                                    3
     Case 2:21-cr-00136-JCM-NJK Document 28 *SEALED*          Filed 05/17/21 Page 5 of 5



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED July
                  _____________________,
                       8, 2021.          2021.

 4

 5

 6                                               UNITED STATES DISTRICT JUDGE
 7
 8

 9

10

11

12

13
14

15

16

17

18

19
20

21

22
23

24

25
26

27

28
                                                      4
